USCA4 Appeal: 19-6243    Doc: 1          Filed: 02/15/2019   Pg: 1 of 1


                                                                  FILED: February 15, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                           No. 19-6243
                                   (5:15-cr-00069-RJC-DCK-1)
                                       (5:18-cv-00135-RJC)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        KIMBERLY MICHAELS DIPADOVA

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                          United States District Court for the
                                                   Western District of North Carolina at
                                                   Statesville
        Originating Case Number                    5:15-cr-00069-RJC-DCK-1
                                                   5:18-cv-00135-RJC
        Date notice of appeal filed in             02/14/2019
        originating court:
        Appellant(s)                               Kimberly Michaels Dipadova
        Appellate Case Number                      19-6243
        Case Manager                               Michael Radday
                                                   804-916-2702
